ORDER
This matter comes before the court on the plaintiff’s petition in equity in the nature of quo warranto. Such a petition seeks to have an individual show by what warrant he holds public office and to oust him from its enjoyment if the claim is not well founded. Fargnoli v. Cianci, R.I., 397 A.2d 68 (1979). After having reviewed the record and after having heard arguments of counsel on the limited issue of whether the clerk of the Board of Tax Assessors on Block Island holds a “public office”, we have determined that the clerk in this case does not hold a “public office”. See City of Warwick v. Warwick Regular Fireman’s Association, 106 R.I. 189, 256 A.2d 206 (1969). Accordingly, the petition is hereby denied.
SHEA, J., did not participate.